Citation Nr: 0428328	
Decision Date: 10/14/04    Archive Date: 10/19/04

DOCKET NO.  01-08 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for pes planus with hallux valgus and plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman

INTRODUCTION

The veteran served on active duty from November 1993 to 
September 1996.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The veteran provided testimony at a videoconference hearing 
conducted by the undersigned Veterans Law Judge in March 
2004.  A transcript of this hearing is of record.


REMAND

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (VCAA), amended 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and added 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  The amended duty to notify requires VA to 
notify a claimant of any information or evidence necessary to 
substantiate the claim and which portion of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, VA will attempt to obtain on behalf of 
the claimant."  38 U.S.C.A. § 5103(a); see also 38 C.F.R. § 
3.159(b).

As to the new VCAA notice requirements, in Quartuccio v. 
Principi, 16 Vet. App. 183, 187-88 (2002), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
Board's failure to enforce compliance with the requirements 
set forth in 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
is remandable error.  See also Charles v. Principi, 16 Vet. 
App. 370, 374 (2002).  In this case the veteran has not been 
notified of the information and evidence necessary to 
substantiate his increased rating claim, and which party is 
responsible for attempting to obtain any such information or 
evidence.  Until the veteran is provided notice as to what 
information and evidence is needed to substantiate his claim, 
it is not possible to demonstrate either that there is no 
possible information or evidence that could be obtained to 
substantiate the veteran's claim or that there is no 
reasonable possibility that any required VA assistance would 
aid in substantiating this claim.  See 38 U.S.C.A. 
§ 5103A(a)(2).

The veteran testified that some of his service medical 
records may not have been associated with the claims folder 
yet.  An attempt to obtain any additional service medical 
records must be made.

Additionally, the veteran testified that he has participated 
in a vocational rehabilitation program since 1999.  These 
records should also be obtained on remand.

The Board further notes that the veteran has not had a VA 
examination for rating purposes since March 2001.  Given the 
time period since the veteran's most recent VA examination 
and the veteran's complaints of increased severity of his 
disability, a current examination is warranted.  Snuffer v. 
Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 
377 (1994); VAOPGCPREC 11-95 (1995).

In order to fulfill VA's duty to assist, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.  

1.  The RO must ensure that the 
notification requirements set forth 
at 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) are fully 
complied with and satisfied.  This 
includes notifying the appellant 
(1) of the information and evidence 
not of record that is necessary to 
substantiate the claim, (2) of the 
information and evidence that VA 
will seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide.  
The appellant should also be 
requested to provide any evidence in 
his possession that pertains to the 
claim.

2.  The RO should ask the veteran 
whether there exist any recent VA or 
private medical records related to 
his foot disorder that are not 
currently in the claims folder.  If 
so, obtain and associate them with 
the claims folder.

3.  The RO should make another 
attempt to obtain any available 
service medical records relating to 
the veteran.

4.  The RO should obtain and 
associate with the claims folder the 
vocational rehabilitation records 
for the veteran.

5.  The RO should schedule the 
veteran for an examination to 
determine the current severity of 
his pes planus with hallux valgus 
and plantar fasciitis.  The 
veteran's claims folder must be 
provided to the examiner for review 
in conjunction with the examination.  
The examiner should be requested to 
evaluate the severity of symptoms 
associated with the veteran's pes 
planus, to include commenting on the 
presence or absence of pronounced 
bilateral marked pronation, extreme 
tenderness of plantar surfaces of 
the feet, and marked inward 
displacement and severe spasm of the 
tendo Achillis on manipulation, not 
improved by orthopedic shoes or 
appliances.  

6.  The RO then should re-adjudicate 
the veteran's claim in light of the 
evidence added to the record since 
the last Supplemental Statement of 
the Case (SSOC).  If the benefit 
sought on appeal remains denied, the 
veteran and his representative 
should be furnished a SSOC and be 
given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


